937 So.2d 234 (2006)
Renoit SAINTELIEN, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-2792.
District Court of Appeal of Florida, Fourth District.
September 1, 2006.
*235 Renoit Saintelien, Okeechobee, pro se.
No appearance required for appellee.
PER CURIAM.
Renoit Saintelien appeals the denial of his motion to correct illegal sentence. Saintelien complains about his sexual predator designation because he alleges that his plea agreement did not call for him being designated a sexual predator. Because the sexual predator designation is not a sentence or punishment, see Walker v. State, 718 So.2d 217 (Fla. 4th DCA 1998), a challenge to a sexual predator designation is not properly raised in a postconviction motion and should be raised in a civil proceeding. Connor v. State, 773 So.2d 1242 (Fla. 4th DCA 2000). The Second District and the Fifth District have held to the contrary. See King v. State, 911 So.2d 229 (Fla. 2d DCA 2005); Kidd v. State, 855 So.2d 1165 (Fla. 5th DCA 2003).
As we did in Brown v. State, 927 So.2d 1024 (Fla. 4th DCA 2006), we again certify conflict with King and Kidd.
Affirmed.
WARNER, POLEN and KLEIN, JJ., concur.